—In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Dutchess County (Marlow, J.), dated June 2, 1992, which denied the writ.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner’s claim of ineffective assistance of trial counsel could have been raised on a direct appeal from his judgment of conviction, and therefore the relief of habeas corpus does not lie (see, People ex rel. Goss v Smith, 69 NY2d 727).
The petitioner’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.